Title: George Fisher: A Manifesto, 2 Oct. 1824, 2 October 1824
From: Fisher, George
To: 


                        
                        
                            
                            
                        
                    UNITED STATES OF AMERICA. A MANIFESTO,TO THE PEOPLE OF THE UNITED STATES OF AMERICA.“FELLOW CITIZENS—When in the course of human events, it becomes necessary for one people to dissolve the political bonds which have connected them with another, and to assume among the powers of the earth the separate and equal station to which the law of nature and of nature’s God entitle them, a decent respect to the opinions of mankind requires that they should declare the causes which impel them to the separation.“We hold these truths to be self-evident, that all men are created equal; that they are endowed by their Creator, with certain unalienable rights; that among these are life, liberty, and the pursuit of happiness:—That to secure these rights governments are instituted among men, deriving their just powers from the consent of the governed; that whenever any form of government becomes destructive of these ends, it is the right of the people to alter or abolish it, and to institute new governments, laying its foundation on such principles, and organize its powers in such form as to them shall seem most like to effect their safety and happiness. Prudence indeed will dictate that government long established, should not be changed for light and transient causes; and accordingly all experience has shewn that mankind are more disposed to suffer, while evils are sufferable, than to right themselves by abolishing  the forms to which they are accustomed. But when a long train of abuses and usurpations, pursuing invariably the same object, evinces a design to reduce them under absolute despotism, it is their right, their duty, to throw off such government, and to provide new guards for their future security.”—Such has been the patient sufferance of the progeny of my ancestors, (in whose behalf I plead to the bosoms of the benevolent of the good people of the United States,) and such is now the necessity which constrains them to alter their former system of government.The history of the Turkish government, of their treatment of their Christian subjects, (the Greeks) is one at which humanity shudders—To prove this, let facts be submitted to a candid world:—For centuries past, the Greeks have borne the yoke of Ottoman empire with patience, and submitted to absolute despotism and tyranny, until it became, in the utmost degree, intolerable; which produced the present calamity upon a defenceless, but brave and magnanimous, people; the taking up of the arms in self defence (the primary law of nature) was unavoidable. Notwithstanding the great exertions made by the Greeks to submit to the dictates of the Sublime Porte, on terms amicable, and on conditions to afford them ample protection from the ruthless babarity of Mussulmen, their appeal was treated with contempt, and no protection would be extended to them.—The Greek Senate of Messena declared their independence from the Ottoman Porte; and as independent states they now carry on the warfare with their barbarian oppressors and invaders of their paternal soil. The wanton cruelties perpetrated by the Turks on these defenceless people, since the commencement  of the contest, is so well known to the people of the United States, that it needs no recapitulation. See the news of the transactions of Trippolitza, the Isle of Scio, the capitulation of Corinth, &c. &c. Suffice to say, that notwithstanding the immense force and superior style in armament of the Ottoman forces, the descendents of Ulysses, Themistocles, &c. carry their victorious arms into the bosom of the dominions of the sublime porte, to which the second siege of Thermopyle bears evidence, and does cherish the hopes of the Greek arms to get triumphantly over the boisterous tempests of contending calamity. Such “my fellow citizens,” is the present state of our Greek brethren in the east, who are using all possible means to throw off the Ottoman yoke, and to assume a station among the powers of the earth, (as their ancestors have done.) They have declared themselves independent, have formed their government, and are a nation, but have to support yet what they have done. In a country where every member of the community is required to take his arms in self-defence, as well as to defend the helpless infant, and the silver locks of those who are with one foot in the grave; agriculture of course, as well as commerce and manufactories, are neglected—which is highly necessary for their support, especially in a time of general blockade. This is the present situation of Greece, and this is  the object of my appeal to the bosom of every true American whose ancestors were in nearly a similar situation, but more particularly I appeal unto him and them who have enrolled themselves into regular bodies, and taken the high responsibility upon themselves, to administer comfort and consolation to the widow and fatherless, and have set up the motto of “Universal benevolence.” I invite and admonish them to come forward and set the example to the rest of the world; I know there are many who would be willing to contribute, if they had an opportunity; now is the time to do good, if you wait longer you never will do it. Had it not been for the liberties we enjoy, and a wish of the people of the United States, for the prosperity of mankind and the desire of the progress of republican principles to the remotest part of the habitable globe, I should not have made this appeal in this hemisphere, but sought for assistance in some other region, where the scene is, but it is useless to seek for redress or protection to the adjoining powers of Europe, for they are deaf to the crying voice of humanity, and particularly where the least spark of republicanism exists. These are considerations which induce me to do justice to the loud cries of my brethren in the east; and as the divine providence thought proper to transport me to this western hemisphere to plead in behalf of my brethren, will, as in duty bound, forever pray.
                        
                    GRECUS.Done in the City of Natchez, State of Mississippi, United States of America, March 8th, 1823.Note.—The above essay and the two following, were taken from the Natchez Mississippian of 1823—Grecus of March 8, No. 48—Greci ritus, non unitus, of January 11, No. 40—Greco Americanus, of January 18, No. 41.NB. I consider the Preamble of the Declr Indr: U. States as the “NE Plus Ultra” of all political declarations in consequence of which it has been quoted here by the “Author”Messrs Langdon and Baker—Gentlemen—I perceive that you have done justice to the Greek cause, as far as this day, and hope you will still continue your editorial remarks on the subject, and swell your columns with the truth of their situation, and treatment by the Turks. All this, gentlemen, seems to be fair on paper, in small types; but will this relieve the sufferers in the least degree! I say it will partially do some good; but to do some good, and to see a nation rise out of its oppression amidst the tyrannical powers of Europe, particularly the Cursed Alliance, requires something more to be done. Justice & humanity teaches us to relieve the distressed. The Holy Scriptures says, “Do unto thy neighbor as thou wouldst he should do unto thee.” By nature we say all men are born equal: and yet don’t enjoy equal rights. Considering the whole human family as one community, we cannot doubt in the least degree, of the justness of assisting  the part which is oppressed by usurpers, and brought down to submission by the strong arm of the numerous sub-usurpers. The human species is the noblest work of God, endowed with rational sense; and as such, we ought to be ever as brothers, and not oppressors; and if an usurper arises among us, let us lower him to his doom: if in another country, where a part of the same community exist to which we belong, similar circumstances occur, and they themselves are not able to resist the tyrant, let the whole human family fall upon his head until he be finally destroyed.In political cases the same rule may be in great measure observed: If one nation groans under a tyrant, and makes an attempt to resist, it is the duty of another nation, if in their power, to assist. The query then is, how shall we go about it? Ans. Let the citizens of each town, city, country, or corporation, hold meetings, adopt and publish resolutions favorable to the cause alluded to; let the country know the purposes. State Legislatures by those means may be influenced to do justice to the cause, and comply with the wishes of the people. State Legislatures may send memorials to Congress, as well as corporations, expressing their wishes to be serviceable to their fellow creatures who are unjustly held in oppression; to whose ancestors the civilized world is under great obligations. And finally, if Congress will do justice (which no doubt they would) to the wishes of the people of the Free and Independent United States of America, they will afford ample assistance to the suffering Greek nation. If our wish for their cause is good, and if we wish that they may prosper, we ought to assist them, and then we will testify our good wish towards them. The safety  of our doing this is beyond dispute, the expediency beyond doubt; and the difficulty as respects the distance between us and them is imaginary. Our ships of war can circumnavigate the globe as well as British or others; our sailors are as good as any in the known world, and our soldiers more courageous; and our people as charitable as any upon earth. The only thing that is wanting is a beginning; and if properly begun in this and the adjoining states, as it has been in some of the northern states, we will ere next session, I hope, see some measures taken by Congress. Gentlemen, you can do no more justice and benefit for human welfare, than to notice in your succeeding numbers a meeting of the citizens of this city and county (and state generally) for consultation on the Greek cause, and to adopt some resolutions, and forward a memorial to the state legislature, that our Representative in Congress be requested, and our Senators be instructed, to express the wishes of the people of this state in behalf of the Greeks: And the Governor of this state may correspond with the Governors of the several states of the Union to recommend to their Legislatures the justness and the expediency of alleviating the miseries of the suffering Greeks, and affording them assistance as far as Congress may deem proper.—By doing the above, you will do to yourselves honor, to the Greeks a favor, and to your fellow citizens your duty, in exciting them to do good for the prosperity of the oppressed.With due respect, I remain yours, &c.
                        
                    GRECI RITUS, NON UNITUS.Communicated for the Mississippian.Messrs Langdon & Baker—Gentlemen—In your last number of the “Mississippian.” I discovered an article signed “Greci Ritus, non Unitas,” advocating the cause of the suffering Greek nation, who are hard struggling for the establishment of their independence, by throwing off the Ottoman yoke, which they have born for centuries past. I heartily concur with the writer of the above named article: and whoever he may be, though it is not for me to ask, I return him my sincere thanks for such an attempt in exciting the philanthropist to perform his duty. The substance of the article is very good and expedient, but the plan proposed is, I rather fear, inconsistent with the safety of our common country. Considering the proposed plan, and the embarrassment to which it probably may lead, I came to a conclusion to propose for the consideration of my fellow citizens the following plan for rendering partial assistance to the Greek nation, so far as it may be in our power, and so far as it appears to be consistent with the policy of our country:—First. Let the citizens of each county, town, or corporation, hold meetings as soon as possible after the publication of this article, and let the patriot go forward and declare the intention of such meeting to be for the purpose of considering the propriety of alleviating the miseries of the distressed Greek nation, so far as it is in our power, and so far as is consistent with the policy of our common country.—Secondly. The meetings being thus organized and acquainted with intended purposes, let the presiding officer cause a subscription paper to be handed round, and let each philanthropist subscribe so much as he may deem proper to give to such a noble and glorious purpose: On condition that such donation should not be collected until a society in the United States be formed for the intended purpose, to which this (in the state of Mississippi) should become an auxiliary.—Thirdly. That, whenever the first and second condition of this plan shall be in execution, the society within the limits of this State may publish, for the information of the people of the United States, that there is such a society here, and are ready to make contributions and become an auxiliary society, whenever there are more of them to be united, and can get men to preside over and take charge of the funds so contributed, by charitable donations, and apply them for the intended purposes.By adopting the above plan, I feel confident that a considerable sum of money may be raised, and after collecting the same, nearly the whole of it might remain within the United States. For the Greeks do not want money, but—1st, Provisions of all kinds for sustenance—2d, Munitions of war—3d, Clothing, &c. These are the articles they want, and these could be purchased in our own country on as reasonable terms as any where.—The Greeks do not want force, or men to assist them, for when they have not men enough, they substitute that noble sex of human species, (the females,) who, although by the rules of modern warfare, are exempt from military duty, yet before they would make a sacrifice of their character to the brutal wishes of the Musselmen, they even rather suffer death, or triumph over the enemy.—Such are the outlines of my plan, as far as it is in my feeble power to propose to my fellow citizens; and I wish that, if this is not sufficient, or is deemed inexpedient by the public, that some able writer will give us more light on the subject, and the God of heaven may bless him for such a charitable deed.—With sentiments of respect and esteem for Greci ritus non unitus, and yourselves, as well as the public in general, I take my leave in full expectation that the subject alluded to will undergo a serious consideration, and that more light will be thrown on its expediency and propriety.—All of which is respectfully submitted.
                        
                    GRÆCO AMERICANUS.P. S. I refer the the public to the Albany Daily Advertiser of 23d Nov. 4th. and 5th Dec. 1822.Printed at the Correspondent Office, Port-Gibson.